DETAILED ACTION
1. 	This is in response to a continuous application 17/120,252 filed on 12/13/2020. Claims 1-20 were submitted for examination. As the result of examiner’s amendment claims 7-14 are canceled. Thus, claims 1-6 and 15-20 are pending. Claims 1 and 15 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	This application filed on 12/13/2020 is a continuation of application No. 16019276, filed 07/19/2018, now U.S. Patent #10897705.
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01/15/2021 has been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
5.	The drawings filed on December 13, 2020 are accepted. 
Specification
6.	The specification filed on December 13, 2020 is also accepted.

7.	On September 9, 2022, applicant's representatives attorney Michael North, Reg. No. 46,963 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

8.	The terminal disclaimer is filed on 09/09/2022 to overcome the potential double patent rejection with respect to the parent application (U.S. Patent #10897705) 

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael North, Reg. No. 46,963, on September 9, 2022.

	The application has been amended as follows:
In the claims:

Claims 7-14.	(Canceled)

Allowable Subject Matter


10.	Claims 1-6 and 15-20 are allowed. 
11.	The following is an examiner’s statements of reasons for allowance: 
12. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1 and 15.


	As per independent claims 1 and 15 US Patent No. 9,854,437 B1 to Yeager discloses a secure wireless contact lens system [See at least figure 1, see the Eye-Mountable device(EMD)/Smart contact lens shown on figure 1, 100 corresponds to the limitation “secure wireless contact lens” and the auxiliary device or the reader shown figure 1, ref. 105 meets the limitation of accessory device. See also column 2, lines 48-20, Smart contact lens or other eye-mountable device that includes logic to support encrypted communications.] comprising: 
an accessory device [See figure 1, ref. 105/ auxiliary device or the reader shown figure 1, ref. 105 that communicate encrypted or secure wireless communication with the EMD/Smart Contact lens shown on figure 1, ref. 100 meets the limitation of accessory device. See column 3, lines 56-58 and the abstract, “FIG. 1 is a functional block diagram of a system including an eye-mountable device 100 with cryptographic mechanisms for protecting communication with an external reader 105] comprising: 
a first key stored in a first memory [See figure 6 and column 13, lines 1-9 and 46-54, encryption/decryption engine 610 includes or otherwise has access to a key repository 620 (e.g., including one or more registers of volatile memory) to store a key value or other information indicating such a key value]; 
a handshake unit [See figure 7A, column 14, lines 34-43, the pairing of the auxiliary device/reader and the EMD to configure cryptographic functionality that meets the limitation of handshaking. “FIG. 7A shows an exchange 700 between a reader 710 a and an EMD 720 a to configure cryptographic functionality according to an embodiment. Reader 710 a and lens 720 a may have some or all of the respective functionality of reader 105 and EMD 100, for example. In one embodiment, one or each of reader 710 a and EMD 720 a performs method 400. Exchange 700 may provide for pairing of reader 710 a and EMD 720 a with one another for secure communications”] coupled to receive the first key [See figure 7A,  See column 15, lines 3-7, “After operations 732, EMD 720 a may transit an IV 726 to reader 710 a—e.g., in plaintext. In response to receiving IV 736, reader 710 a may initiate operations 738 to lock an association of the AES key with IV 736 (or with another vector that is determined based on IV 736)], the handshake unit performs a handshake routine to define a plurality of parameters used during a session [See figure 7A];
 a first crypto core that receives data and the first key, the first crypto core uses the first key to encrypt at least some of the data to generate a cipher text [See figure 7B and figure 4, 420 and column 15, lines 31-37]; and a transmitter coupled to the first crypto core [See figure 6, ref. 600, cryptographic logic], the transmitter, in response to receiving the cipher text from the crypto core, transmits the cipher text via a wireless communication channel [See column 13, lines 6-9 and lines 46-54, Cryptographic logic 600 may include some or all of the features of cryptographic logic 534 or, alternatively, provide cryptographic functionality of reader 105 or other such auxiliary device. cryptographic logic 600 includes an encryption/decryption engine 610 comprising hardware, firmware and/or executing software to encrypt at least some data to be transmitted from (or alternatively, transmitted to) an EMD and/or to decrypt at least some data received by (or alternatively, received from) such an EMD. Such communications may be variously exchanged with a wireless interface having, for example, some or all of the features of wireless communication interface 532 and figure 7B and figure 4, 420 and column 15, lines 31-37 and abstract, reader 710 b may instead send a command 746 including an AES (or other) encrypted version of a value to lock EMD 720 b. In such an instance, data of command 746 may be decrypted at EMD 720 b to determine the value 0x0000 that results in operations 748 for EMD 710 b to lock the association of a cryptographic key with an IV (or other vector) or see also abstract, In an embodiment, a controller… to decrypt data received by the EMD from the auxiliary device]; 
and a contact lens [See figure 1, Eye-Mountable Device 100/ Smart contact lens] comprising: 
a second key [FIG. 9A illustrates cryptographic logic 900 to support communications exchanged with an EMD according to an embodiment. Cryptographic logic 900 may be provided at an EMD or an auxiliary device such as reader 105. For example, cryptographic logic 900 may include some or all of the features of cryptographic logic 600. Features of cryptographic logic 900 are described herein with reference to 128-bit AES cryptography. Thus since cryptographic logic 900 includes all the features of cryptographic logic 600, then See figure 6 and column 13, lines 1-9 and 46-54, encryption/decryption engine 610 includes or otherwise has access to a key repository 620 (e.g., including one or more registers of volatile memory) to store a key value or other information indicating such a key value]; 
a receiver to receive the cipher text via the wireless communication channel [See figure 4 and column 10, lines 53-57, method 400 further comprises, at 410, exchanging a wireless communication between the EMD and an auxiliary device. The exchanging at 410 may include, for example, an EMD transmitting data to an auxiliary device and/or receiving the data from said auxiliary device and see also column 11, lines 14-17, it has been described how the contact lens receives an encrypted data from the auxiliary device via a wireless communication and decrypt the received encrypted data, “a decryption operation to decrypt data received via the wireless communication”]; and
a second crypto core coupled to receive power from the energy unit [See the controller shown on figure 1, ref. 125 in the EMD/in the smart contact lens shown on figure 1, ref. 100 that is coupled to energy harvest unit shown on figue 1, ref. 120/155 to receive power and see also column 6, lines 41-44, Communication logic 180 may include or couple to cryptographic logic (not shown) that is to provide encryption and/or decryption to improve security of wireless communication via antenna 140] and receive the cipher text, the second crypto core decrypts the cipher text using the second key [See abstract, see how the controller in the contact lens/EMD decrypt the cipher text, “controller of the EMD is configured to encrypt data to be sent from the EMD to an auxiliary device or to decrypt data received by the EMD from the auxiliary device”]. 

Yeager substantially discloses almost all the limitation recited in the claim but does not disclose the following limitations: 
“a contact lens storing a key in the memory”
However, 

B.	US Patent No. 9,843,385 B2 to Deyle on at least claim 15 discloses this limitation:
a smart contact lens("SCL") including:…a memory coupled to the processing circuitry, wherein the optical data is encrypted and the memory stores a decryption key accessible to the processing circuitry for decrypting the optical data.
C.  	US Publication No. 2005/0154896 A1 to Widman discloses encryption and decryption method and arrangement is presented for synchronization of a communication session for encrypted transmission or authentication between at least two communicating units, a first unit and a second unit communicating via a communication channel. Each unit comprises a session counter (X, Y). The method comprises a handshake procedure whereby the synchronization of session counters is obtained by successively communicated signatures between said communicating units.

D.  	US Pub. No. 2015/0054621 A1 to Lin discloses a method, comprising: obtaining a unique identifier associated with a tag device, wherein the tag device includes an antenna and a sensor configured to obtain sensor readings that can be wirelessly transmitted to a reader device via the antenna; determining, based on the unique identifier, configuration parameters associated with the tag device; and storing, in at least one memory, at least a portion of the configuration parameters in association with the unique identifier.
E.  	US Publication No. 2011/0084834 A1 to Sabeta discloses method and System for Contact Lens Care and Compliance.
F.	 US Publication No. 2012/0030043 A1 to Ross discloses a wearable article, such as but not limited to a watch, wristband, or ring, is configured for indicating financial information to a customer. The wearable article includes a communication device configured for receiving a financial indicator from a server. The financial indicator may be communicated by a financial institution's server in accordance with a financial indicator profile pre-established by the customer.
G. 	See also the other cited prior arts/references
However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 15. For this reason, the specific claim limitations recited in independent claims 1 and 15 taken as whole are found to be allowable.

13.	 The dependent claims which are dependent on the above independent claims 1 and 15 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

14.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498